Citation Nr: 0713395	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  05-16 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to an increased rating for low back syndrome, 
currently evaluated as 20 percent disabling. 

3.  Entitlement to an effective date earlier than February 
11, 2003, for the award of a compensable disability 
evaluation for a low back syndrome. 


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to 
December 1978.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.   

The Board observes that the veteran's claim from which the 
current appeal has ensued was received on April 11, 2003, 
which was construed to encompass claims for service 
connection for a right knee disorder as well as for a right 
leg condition.  Pursuant to an April 12, 2006 rating, service 
connection for tensor fascia lata pain syndrome of the right 
lower extremity was established as 10 percent disabling, 
effective from February 11, 2003; parenthetically, the 
condition was determined to be directly related to an 
incident in service rather than as secondary to the service 
connected low back syndrome.  Accordingly, that determination 
represents a complete grant of benefits, and the Board lacks 
further jurisdiction over that claim.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 19.7(b), 20.101 (2006).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  A right knee disorder was not demonstrated during the 
veteran's service, and a preponderance of the competent 
evidence of record is against concluding that a right knee 
disorder was caused or aggravated by service. 

3.  The veteran's low back syndrome for the period from 
February 11, 2003 to September 26, 2003 is manifested by no 
more than muscle spasm on forward flexion, moderate 
limitation of motion, without incapacitating episodes 
necessitating bedrest prescribed by a physician; for the 
period from September 26, 2003, it is also not manifested by 
incapacitating episodes necessitating bedrest prescribed by a 
physician, flexion of the thoracolumbar spine to less than 30 
degrees, listing of the whole spine to opposite side, a 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion, 
abnormal mobility on forced motion, favorable ankylosis of 
the entire thoracolumbar spine, or significant additional 
neurological impairment, including, but not limited to, bowel 
and bladder impairment.

4.  There is no factually ascertainable evidence 
demonstrating that an increased rating for a low back 
syndrome was warranted prior to February 11, 2003.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2006). 

2.  A disability rating in excess of 20 percent for the 
veteran's service- connected low back syndrome is not 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.40, 4.45, 4.71(a), 
Diagnostic Codes 5292, 5295 (2003); 5237, 5242, 5243 (2006).

3.  The criteria for an effective date earlier than February 
11, 2003, for the award of a compensable rating for a low 
back syndrome have not been met.  38 U.S.C.A. § 5110 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.400 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in March 2003, July 2003 and April 2006.  Those letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claim, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim, and requested that the 
veteran send in any evidence in his possession that would 
support his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). 

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  With 
chronic disease shown as such in service or within the 
applicable presumptive period under 38 C.F.R. § 3.307, so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2006).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Factual Background

Complete service medical records are unavailable despite 
numerous efforts to obtain same from the National Personnel 
Records Center, and the veteran's reserve units.  In this 
regard, where service medical records are missing, VA has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the doubt rule.  Pruitt 
v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  In the present case, some of 
the veteran's service medical records as well some service 
personnel records have been located and are associated with 
the claims folder. 

The available record demonstrates that the veteran was struck 
from behind in April 1975 by a moving motor vehicle and that 
he was knocked to the ground.  The line of duty determination 
report indicated that the veteran sustained multiple 
abrasions.  He was hospitalized and discharged the following 
day.  He was admitted several days later for pain from his 
abrasions.  The records also reflect a permanent profile was 
given for low back pain in March 1976.  Available service 
medical records make no mention of the right knee.

The veteran was afforded a VA examination in September 1979, 
at which time findings and complaints were limited to the 
veteran's low back.  The veteran gave a history of having 
been struck by a car in April 1975.  He complained of 
backaches, but was taking no medication, and used no back 
support.  Following objective examination.  The assessment 
was low back syndrome.  No mention of the right knee was made 
during the examination.

A rating action in December 1980 awarded the veteran service 
connection for low back syndrome.  

During a VA examination in September 1984, complaints were 
limited to the veteran's low back.  Physical examination 
revealed that gait, balance and propulsion were normal.  
Regarding the knees, the examiner noted no restrictions of 
the lower extremities and no complaints of pain. 

The veteran was hospitalized briefly in December 1999/January 
2000, at which time he reported back and left thigh pain (no 
right knee complaints or findings were reported at that 
time).  

Received in February 2003 was the veteran's claim for service 
connection for a leg condition secondary to the service 
connected low back disorder.  

On VA examination of July 2003, the right knee range of 
motion was reported as full. 

On his Notice of Disagreement received in August 2004, the 
veteran, through his representative, asserted that his right 
knee was put in a cast as result of the vehicle accident in 
1975.  

At an April 2005 VA examination, the veteran specifically 
reported that his complaints vis-à-vis the right lower 
extremity were as to his right thigh and not his knee.  No 
objective findings were noted regarding the right knee.

At his hearing before the undersigned in March 2007, the 
veteran claimed that he was hospitalized and treated for his 
knee in 2000 or 2001, at which time he was supposedly told 
that there was nothing that could be done.  

The record does not support the claimed treatment for the 
right knee.  While pathology of the right thigh has been 
identified and service connection for right thigh tensor 
fascia lata pain syndrome has been granted, there has been no 
diagnosis rendered regarding the right knee.  Although the 
veteran asserts that he experiences knee complaints that are 
related to service, the Board notes that the veteran's 
opinion as to medical matters, no matter how sincere, is 
without probative value because he, as a lay person, is not 
competent to establish a medical diagnosis or draw medical 
conclusions; such matters require medical expertise.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The record does not demonstrate any knee treatment or any 
right knee disorder in service or even complaints for many 
years thereafter.  See also Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint after service can be considered as a factor 
in determining a service connection claim).  Moreover, the 
record does not demonstrate that a right knee disorder is 
related to service or to a service connected disability.  In 
this case, the preponderance of the evidence is against the 
claim.  

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994).

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 
38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups. DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).

As noted above the present appeal derives from a claim filed 
in February 2003.  After his claim was filed in February 
2003, the veteran was afforded a VA examination in April 
2003.  Although he complained of back pain, he reported 
receiving no treatment or flare-ups.  His gait was stable.  
Forward flexion was to 90 degrees, backward extension was to 
35 degrees, lateral flexion was to 40 degrees bilaterally, 
rotation was to 34 degrees, bilaterally.  He exhibited mild 
pain at the limits of flexion and extension, but the examiner 
reported his motion as nearly normal.  There was some spasm 
and tenderness at L5-S1.  There were no fixed deformities.  
The examiner specifically reported the absence of 
radiculopathy.  He also indicated that there was no 
additional limitation of the back caused by pain, fatigue or 
weakness.  Reflexes were 2+.  An X-ray from 1999 was noted to 
have reported spondylisis deformans of the lumbar spine and 
discogenic disease L3-S1.  The diagnosis, in pertinent part, 
was mild mechanical low back pain.  

A July 2003 examination noted straight leg raising was 
negative but it was suggested that an electromyogram (EMG) be 
afforded to rule out lumbar radiculopathy.  An EMG was 
performed on July 25, 2003 and was normal.  

February 2005 outpatient treatment records for low back pain 
and cholesterol documented the absence of joint pains or 
mobility dysfunction at that time.  His back pain was 
reported as stable on NSAIDs.  

The veteran was afforded a VA orthopedic examination in April 
2005.  He reported a numbness and tingling going down into 
the right lateral thigh.  He was unable to sit more than 45 
minutes and has to get up and stretch.  He reportedly was 
unable to exercise or bend.  The examiner noted the absence 
of physician directed bedrest.  On examination, he was 
described as moderately obese and in no acute distress.  He 
walked with a limp and arose, disrobed and got dressed again 
with difficulty.  Examination revealed normal curvature, no 
tenderness and no spasm.  Flexion was to 55 degrees.  
Backward extension was to 15 degrees with pain, lateral 
flexion was to 0-35 degrees bilaterally with pain on the 
right, rotation was 0-70 degrees bilaterally with pain on the 
right.  There was no diminution with repetition.  There was 
no atrophy in the lower extremities.  He exhibited 5/5 motor 
strength bilaterally of the knees and ankles.  There was 
normal sensation throughout the bilateral lower extremities 
with the exception of the right lateral thigh, which 
demonstrated decreased sensation to light palpation.  He had 
positive straight leg raising on the right and 2+ deep tendon 
reflexes of the knees and ankles.  Impression was lumbosacral 
degenerative disc disease degenerative joint disease with 
lumbar radiculopathy.  

A July 2005 addendum to the April 2005 examination report 
indicated that the veteran clinically reported symptoms 
consistent with radiculopathy but that the veteran had 
cancelled an EMG scheduled for July 20, 2005.  The examiner 
noted that an EMG was the definitive test for radiculopathy 
and, furthermore, that a prior EMG in 2003 (noted above) was 
negative for radiculopathy.  The examiner stated that without 
an EMG he was unable to verify objective findings or issue a 
more definitive statement.  

The Board notes that the veteran was afforded a VA 
examination in November 2005.  The examination was directed 
at right leg impairment, and no information regarding the low 
back was provided.

During the course of this appeal the regulations regarding 
evaluations of the spine were revised.  Pursuant to 
VAOPGCPREC 7-2003, where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant normally applies, 
absent Congressional intent to the contrary.

528
9
Spine, ankylosis of, lumbar:

Unfavorable
50

Favorable
40
38 C.F.R. § 4.71a, Diagnostic Code 5289, prior to September 
26, 2003

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
(prior to September 26, 2003)

5295
Lumbosacral strain:

Severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion
4
0

With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing 
position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
(prior to September 23, 2003)

5293
Intervertebral disc syndrome:
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.

Effective from September 23, 2002

Formula for Rating Intervetebral Disc Syndrome Based on 
Incapacitating Episodes

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months....

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months....

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months.......

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months......

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
Effective September 23, 2002

The Spine
523
7
Lumbosacral or cervical strain
General Rating 
Formula
524
2
Degenerative arthritis of the spine (see 
also diagnostic code 5003) 

524
3
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 
Note: (4) Round each range of motion measurement to the 
nearest five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a (effective September 26, 2003).

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine whichever method results in a higher evaluation for 
that segment. 
Effective September 26, 2003

In order to warrant a disability rating higher than 20 
percent under the old regulations the evidence would have to 
show either severe limitation of motion of the lumbar spine 
(See Diagnostic Code 5292, effective prior to September 
2003); or severe lumbosacral strain with evidence of listing 
of the whole spine, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, or loss 
of lateral motion with osteo-arthritic changes (See 
Diagnostic Code 5295, effective prior to September 2003); or 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months (See Diagnostic Code 5293, 
effective from September 2002).

Under the revised criteria, specifically Diagnostic Codes 
5235-5243, to rate a higher disability rating, the evidence 
must show: unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine; or intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.

The Board observes that under the old criteria the objective 
medical evidence does not indicate marked or severely limited 
motion, or severe lumbar strain, which would allow for a 
rating in excess of 20 percent.  

The symptomatology, which at one point was thought to 
represent radiculopathy potentially associated with the 
service connected back disorder has been disassociated from 
the back disorder by VA examination in November 2005.  EMG 
evidence from 2003 refutes radiculopathy and the November 
2005 examination takes such evidence into full account.  
Therefore, the November 2005 report is regarded as more 
probative.  With respect to neurological manifestations, the 
preponderance of the medical evidence indicates that the 
veteran has no sensory deficits attributable to the service 
connected back disorder.  He also has full reflexes of the 
lower extremities.  Moreover, service connection has been 
separately established for the neurological manifestations of 
the right lower extremity.  

In Esteban v. Brown, 6 Vet. App. 259 (1994), it was 
determined that except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease or entity, are to be rated separately, and 
then all ratings are to be combined pursuant to 38 C.F.R. § 
4.25.  Id. at 261.  It also noted the exception which 
prohibits pyramiding at 38 C.F.R. § 4.14.  This provides that 
evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.  Id.  
In balancing these two provisions of the Rating Schedule, the 
critical element for allowing separate evaluations would be 
that none of the symptomatology from a single disability 
would be duplicative or overlapping.  Id.   To recognize a 
separate neurological manifestation associated with the 
service connected back disorder, given that the current 
neurological manifestations are contemplated by the separate 
evaluation established pursuant to the April 2006 rating, 
would constitute pyramiding.  Therefore, the Board finds that 
that a compensable evaluation for neurological manifestations 
of the veteran's low back disorder is not warranted under the 
former or current criteria in any event.

Applying the revised (new) rating criteria, to evidence 
received after the effective dates of the revised 
regulations, it is apparent that the criteria for a higher 
rating is still not met, as the veteran's demonstrated range 
of motion is greater than that which required for a higher 
evaluation under the general rating formula.  Furthermore, 
there is no evidence suggesting that the veteran suffered 
from intervertebral disc syndrome, with either recurring 
attacks or incapacitating episodes, to warrant consideration 
under the applicable criteria.  While he has reported on-
going back pain, the defining criteria for a higher rating is 
that he must have been prescribed bed rest and treatment by a 
physician.  The evidence does not show that he has been 
prescribed bedrest.  Accordingly, the preponderance of the 
evidence is against any higher evaluation. 

Earlier Effective Date

The veteran was initially assigned a 10 percent evaluation 
for his low back syndrome, which rating was reduced effective 
January 1, 1985.  The veteran asserts that the reduction 
should not have been based on a single examination and that 
the effective date for a compensable evaluation should be 
made retroactive to 1985.  However, the Board previously 
determined in an April 1986 decision that the veteran's low 
back syndrome did not warrant a compensable evaluation at 
that time.  
Unless the Chairman of the Board orders reconsideration, all 
Board decisions are final on the date stamped on the face of 
the decision.  38 U.S.C.A. §§ 511(a), 7103(a), 7104(a) (West 
2002 & Supp. 2005); 38 C.F.R. § 20.1100(a) (2006).  Final 
decisions are not subject to subsequent review except upon 
motion for reconsideration or clear and unmistakable error.  
As the veteran has not submitted a motion claiming clear and 
unmistakable error, the Board's decision is final as to the 
evidence then of record.

VA law provides that the effective date of an evaluation and 
award of compensation for an increased rating claim is the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.400 (2006).  An earlier effective 
date may be assigned when it is factually ascertainable that 
an increase in disability occurred and the claim for increase 
was received within one year from that date, but otherwise 
the date of receipt of the claim limits the assignment of the 
effective date.  38 C.F.R. § 3.400(o)(2).

In determining whether or not an increase was factually 
ascertainable during the year prior to receipt of a claim, 
the Board will review the entirety of the evidence of record.  
See Hazan v. Gober, 10 Vet. App. 511 (1997); Swanson v. West, 
12 Vet. App. 442 (1999).
In this case, the record demonstrates receipt of a claim for 
increased rating on February 11, 2003.  There is no evidence 
of any earlier unadjudicated increased rating claim nor any 
factually ascertainable evidence demonstrating that an 
increased rating was warranted for the service-connected low 
back syndrome in the year prior to VA's receipt of the 
veteran's claim in February 2003.  The Board notes that the 
only back complaints recorded in the year before the claim 
was filed was for middle back complaints reported in February 
2002; there were no complaints or findings as to the 
veteran's low back syndrome at that time.  Therefore, the 
Board finds entitlement to an effective date earlier than on 
February 11, 2003, for an increased (compensable) rating or 
the award of a 20 percent rating for the service connected 
low back syndrome must be denied.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims.  
Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   


ORDER

Service connection for a right knee disorder is denied.  

Entitlement to increased evaluation for low back syndrome is 
denied. 

Entitlement to an effective date earlier than February 11, 
2003, for the award of a higher rating for a low back 
syndrome is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


